Citation Nr: 0821899	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  08-18 700	)	DATE
	)
	)


THE ISSUE

Whether a March 29, 2007, decision of the Board of Veterans 
Appeals that denied entitlement to a disability rating in 
excess of 30 percent for a left knee disability should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on its own motion for reversal or revision of a March 
29, 2007, Board decision that denied an increased rating in 
excess of 30 percent for degenerative joint disease of the 
left knee.  


FINDINGS OF FACT

1.  In a March 29, 2007 decision, the Board denied 
entitlement to a disability rating in excess of 30 percent 
for a service-connected left knee disability.

2.  At the time of the March 29, 2007 Board decision, the 
claims folder included VA records documenting that the 
veteran underwent a left knee total arthroplasty on June 16, 
2006; he was discharged on June 20, 2006.  The evidence also 
showed that the veteran experienced left knee instability 
prior to his arthroplasty.

3.  The Board's finding, in its March 29, 2007 decision that 
the veteran did not have instability of the left knee was 
clear and unmistakable error, based on the evidence of record 
at that time.

4.  The Board's failure, in its March 29, 2007 decision, to 
apply Diagnostic Code 5055 when evaluating the left knee 
disability was clear and unmistakable error.  



CONCLUSIONS OF LAW

1.  The March 29, 2007 Board decision that denied a 
disability rating in excess of 30 percent for degenerative 
joint disease of the left knee was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1403 (2007).  

2.  For the period prior to June 20, 2006, the criteria for a 
separate 20 percent rating for instability of the left knee 
were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

3.  For the period from June 20, 2006 to July 20, 2006, the 
criteria for a temporary 100 percent rating due to 
convalescence following hospital discharge for left knee 
disability are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.30; 4.71a, Diagnostic Code 5055 (2007).  

4.  For the period from July 21, 2006 to July 21, 2007, the 
criteria for a 100 percent rating (following left knee 
replacement) are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist under the Veterans Claims 
Assistance Act of 2000 are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc); see also Hines v. Principi, 18 Vet. App. 227, 235 
(2004).

The regulations do, however, provide specific notice 
provisions when the Board undertakes on its own motion, a 
review pursuant to CUE.  The party to the decision and his 
representative are to be notified of the motion and provided 
an adequate summary which outlines any proposed 
discontinuance or reduction in benefits.  38 C.F.R. § 20.1407 
(2007).  

Notwithstanding, the Board notes that the instant decision is 
favorable to the veteran.  As such, the following revision of 
the March 29, 2007, Board decision does not result in any 
discontinuance or reduction of benefits to the veteran.  In 
this instance, there would be no benefit to the veteran in 
delaying a decision on the motion to provide him with notice 
or to wait for 60 days for a reply.  The veteran will not be 
prejudiced by the Board proceeding to consider reversal or 
revision of the March 29, 2007, Board decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Clear and Unmistakable Error

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20 (2007).  Rule 1403, found 
at 38 C.F.R. § 20.1403, relates to what constitutes CUE and 
what does not, and provides that:  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  A finding of CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c)(2007).  

If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2007).  

First, the Board points out that, in its March 29, 2007 
decision that denied entitlement to a rating in excess of 30 
percent for left knee disability, it was noted that there was 
no objective evidence of instability of the left knee.  
However, the correct facts in the claims folder in March 2007 
included:  A September 1999 VA record revealed that the 
veteran was issued a neoprene brace with a patellar 
stabilizer.  A January 2000 VA examination report showed an 
assessment of instability, and the examiner noted that the 
veteran was wearing a substantial brace, and was using a 
cane.  An April 2003 VA examination report noted that 
McMurray's sign was positive.  Moreover, a May 2003 VA 
orthopedic examination of the left knee revealed that the 
veteran had "1+" laxity at 30 degrees to varus and valgus 
stress.  Based on these findings, the Board finds that its 
statement in its March 29, 2007 decision that there was no 
objective evidence of instability of the left knee was 
clearly and unmistakably erroneous.  If the correct facts had 
been considered, a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 would have been granted.  The 
application of Diagnostic Code 5257 to the facts results in 
an undebatable, outcome determinative error.  Given the 
evidence of left knee instability as described above, the 
Board concludes that the veteran's instability was no more 
than moderate, in nature.  As will be discussed in further 
detail below, the veteran underwent left knee total 
arthroplasty in June 2006.  Thus, the March 29, 2007 Board 
decision is revised to reflect that prior to the veteran's 
left knee replacement surgery, the evidence supports the 
grant of a separate 20 percent rating based on left knee 
instability under Diagnostic Code 5257.

Second, review of the claims folder shows that the Board, in 
its March 29, 2007, decision that denied entitlement to an 
evaluation in excess of 30 percent for degenerative joint 
disease of the left knee, did not consider or apply the 
criteria for rating impairment of the knee based on 
replacement of the knee with a prosthesis   (38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2007).   

Diagnostic Code 5055 reads as follows:  

Knee replacement (prosthesis).

Prosthetic replacement of knee joint:  
For 1 year following implantation of 
prosthesis a 100 percent rating is 
provided.  With chronic residuals 
consisting of severe painful motion or 
weakness in the affected extremity a 60 
rating is provided.  With intermediate 
degrees of residual weakness, pain or 
limitation of motion rate by analogy to 
diagnostic codes 5256, 5261, or 5262.  
Minimum rating of 30 percent.  

Note (1):  The 100 pct rating for 1 year 
following implantation of prosthesis will 
commence after initial grant of the 1-
month total rating assigned under § 4.30 
following hospital discharge.

Significantly, the medical evidence of record at the time of 
the March 29, 2007, Board decision demonstrated that a total 
left knee arthroplasty was performed at a VA Medical Center 
on June 16, 2006.  The veteran was discharged from the 
hospital on June 20, 2006.  Thus, the March 29, 2007 Board's 
decision failed to apply the extant regulatory provisions.  
Application of 38 C.F.R. § 4.71a, Diagnostic Code 5055 would 
result in a grant of 100 percent for one year from the date 
that the total knee replacement was performed following an 
initial grant of a 1-month total rating assigned following 
hospital discharge.  Significantly, application of Diagnostic 
Code 5055 would result in an outcome manifestly different 
from the 30 percent rating currently in effect.  

In sum, the Board finds that the March 29, 2007, Board 
decision is clearly and unmistakably erroneous as to the 
rating of the service-connected left knee disability.  
The March 29, 2007, Board decision is revised to include:  a 
separate 20 percent rating for instability of the left knee 
for the period prior to June 20, 2006; a temporary total 
rating based on convalescence from June 20, 2006 to July 20, 
2006 (38 C.F.R. § 4.30); and a 100 percent rating for a one-
year period beginning on July 21, 2006 (Diagnostic Code 
5055).


ORDER

The motion for revision of the March 29, 2007, Board decision 
based on a finding of CUE is granted, and the March 29, 2007 
decision of the Board is revised as follows:  

For the period prior to June 20, 2006, a separate 20 percent 
rating for instability of the left knee is assigned; subject 
to the regulations governing the award of monetary benefits.

For the period from June 20, 2006 to July 20, 2006, a 
temporary 100 percent rating based on convalescence due to 
left knee surgery (38 C.F.R. § 4.30) is assigned; subject to 
the regulations governing the award of monetary benefits. 

For the period from July 21, 2006 to July 21, 2007, a 100 
percent rating based on implantation of prosthesis, left knee 
is assigned; subject to the regulations governing the award 
of monetary benefits. 



____________________________________________
SIMONE B. MAYS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



